Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered.
With regard to the double patenting rejection, Applicant’s arguments are convincing, the rejections have been overcome with the terminal disclaimer filed 12/28/2020.  The rejection is withdrawn.
With regard to the rejections under 35 U.S.C. § 102(a)(1) over Lee and Seney, Applicant’s arguments are convincing. The amendments to the claims overcome those rejections.  However, upon further consideration in light of the amendments to the claims, new rejections are made in view of Anderson et al (US 2014/0303697) and Ballnik (US 2013/0104569) and Lee (US 7,037,326).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling system comprising a thermoelectric component in combination with a liquid (claim 3); a thermoelectric component in combination with low temperature substance (claim 4); a thermoelectric component in combination with an endothermic reaction cooling system (claim 6); a thermoelectric component in combination with a compression cooling system (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The disclosure states that the cooling system can comprise one or a combination of thermoelectric (Peltier) devices, liquid evaporation, Joule-Thompson cooling, a thermodynamic cycle (e.g., a Stirling cooler or vapor compression refrigeration cycle), and endothermic reaction, or a low-temperature substance (e.g., liquid nitrogen), which may or may not undergo a phase change, but only shows embodiments comprising one or more thermoelectric, specifically Peltier, cooling elements. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 6, 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 3, 4, 6, and 7, based on their dependence from claim 1, recite wherein the cooling system comprises a thermoelectric component and, respectively, a liquid (claim 3), a low temperature substance (claim 4), an endothermic reaction cooling system (claim 6), or a compression cooling system (claim 7).  The device including a cooling system comprising a thermoelectric cooling system and also the other type of cooling system recited in each claim above is not described in the disclosure in such a way that a person of ordinary skill in the art would understand how to make the device.
With regard to the breadth of the claims, the scope of the claim is broad in that a thermoelectric component can include a variety of different elements within a cooling system.  Additionally, a liquid and a low temperature substance are broad limitations including a wide range of subject matter.  An endothermic reaction cooling system and a compressing cooling system are slightly more limited than the other recitations, but still include a variety of different specific types of cooling systems within those categories.  It is also noted, that while the term “thermoelectric component” is a broad recitation, the disclosure specifically recites that the thermoelectric component used in the claimed system is a Peltier device, and all of the specific descriptions of the device are described specifically with regard to a Peltier cooling device.
With regard to the state of the prior art, various types of cooling systems are known in the art, and such cooling systems, e.g., passive, compressor-based, thermoelectric, endothermic, etc., are known to be generally interchangeable.  However, the prior art fails to recognize that it is generally known to one of ordinary skill in the art to provide a cooling system including a thermoelectric component and one of the additional types of cooling systems recited in claims 3, 4, 6, and 7.
With regard to the amount of direction provided by the inventor, the Examiner does not find that Applicant has provided any direction.  The disclosure recites that “in some embodiments, a cooling system can comprise one or a combination of thermoelectric (Peltier) devices, liquid evaporation, Joule-Thomson cooling, a thermodynamic cycle (e.g., a Stirling cooler or vapor compression refrigeration cycle), and endothermic reaction, or a low-temperature substance (e.g., liquid nitrogen), which may or may not undergo a phase change.”  See page 14, paragraph 0035.  This is the extent of the direction provided by Applicant.  The disclosure only further describes a device including a Peltier device or multiple Peltier devices.  There is no explanation of what structures or elements are further included when providing one of the cooling systems recited in claims 3, 4, 6, and 7, nor how such a system would be incorporated into the device including a Peltier cooling system.  As discussed above, “a thermoelectric component” as recited in claim 1 is a broad limitation, the BRI of which would include elements other than or in addition to a Peltier device, however, when a person of ordinary skill in the art looks to the disclosure for instruction on how to make or use the device, only a Peltier device is described in this regard.
With regard to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the Examiner believes that undue experimentation would be required.  Claim 1 recites that the cooling system is configured to cool a target area of a human body to a temperature ranging between 0⁰C and -80⁰C.  Achieving this claimed temperature range without specific disclosure as to how the cooling system components are arranged would require undue experimentation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al (US 20144/0303697).
Regarding claim 1, Anderson discloses a device for cooling a target area of a cutaneous membrane comprising, an elongate body (fig. 6, the device has a length and therefore includes an elongate body) having a gripping portion 130 to facilitate handheld manipulation by a user (page 4, para. 0040), the elongated body having a proximal end (handle end) and a distal end (application end), a cooling system configured to cool the target area to a temperature ranging between -5⁰C and -20⁰C (page 2, para. 0017).  The limitation “to induce anesthesia or analgesia in the target area” is interpreted to be a functional recitation.  The device of Anderson cools the skin to a temperature within the claimed range, and therefore is capable of inducing anesthesia or analgesia by cooling the skin to such a temperature as claimed.  Anderson further discloses that the cooling system comprises a thermoelectric component 510 (page 6, para. 0064: Peltier device is a thermoelectric cooling component), and a temperature sensor 610 provides a feedback loop to maintain tightly regular temperature (pages 7-8, para. 0065-68), and a controller 620 for controlling the cooling system (page 7, para. 0068; fig. 6).
Regarding claim 2, Anderson discloses that the cooling system is configured to cool the target area to a temperature ranging from about -5⁰C and -20⁰C (page 2, para. 0017).
Regarding claim 4, Anderson discloses that the cooling system comprises a low temperature substance (protrusions are cooled to form a low temperature substance: page 1, para. 0009).
Regarding claim 9, Anderson shows a device that does not include a needle (fig. 6).
Regarding claim 10, Anderson discloses that the target area is an ocular area (page 1, para. 0004).
Regarding claim 11, Anderson discloses that the target area is a cutaneous area (page 1, para. 0003).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,037,326) in view of Anderson.
Regarding claim 1, Lee discloses a device for cooling a target area of a cutaneous membrane comprising an elongate body 10 having a gripping portion to facilitate handheld manipulation by a user (col. 1, lines 55-59), the elongate body having a proximal end and a distal end, a cooling system configured to cool the target area to a temperature between 0⁰C and -80⁰C (3 to -30⁰C: col. 2, lines 35-38), the cooling system comprises a thermoelectric component (col. 2, lines 18-22), and a controller for controlling the cooling system (necessarily present to control the DC current applied to the thermoelectric material).
Claim 1 differs from Lee in calling for a temperature sensor and feedback loop to maintain tightly regulated temperature.  Anderson teaches a device for cooling a target area in a patient wherein the device includes a temperature sensor and feedback loop to maintain a tightly regulated temperature to ensure that the device achieves the desired cooling to be effective without causing unintended damage to the tissue (page 2, para. 0018).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee to include a temperature sensor and feedback loops as taught by Anderson to ensure that the treatment is effective and to prevent excessive damage to the tissue caused by overcooling.
Regarding claim 6, Lee discloses that the cooling system includes a thermoelectric component and an endothermic reaction cooling system (col. 2, lines 18-22).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ballnik (US 2013/0104569).
Claim 3 calls for the cooling system to comprise a liquid.  As discussed above, Anderson discloses that the cooling system includes a thermoelectric cooling component (Peltier device).  Anderson further discloses an alternate embodiment wherein the cooling system includes a liquid (page 6, para. 0062).  Anderson discloses that the liquid is cooled by an active cooling arrangement, but fails to disclose the thermoelectric cooling component in combination with the liquid.  Ballnick teaches a device for cooling a tissue wherein a chilling medium (liquid: page 1, para. 0015) is cooled with a thermoelectric component in communication with the chilling medium, the thermoelectric component may be a Peltier device such as that taught by Anderson (page 2, para. 0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Anderson such that the embodiment with the chilled liquid includes a thermoelectric component such as a Peltier device to cool the chilled liquid and maintain the liquid at the desired temperature as taught by Ballnik.  Anderson discloses that the liquid is chilled, but fails to explicitly disclose how, but also recognizes that a thermoelectric component such as a Peltier device is suitable for chilling to the desired temperature, and Ballnik teaches that a Peltier system can be used to chill a fluid to maintain the fluid at the desire temperature.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While the invention of claim 7 is not suggested by the prior art of record, it is also noted that claim 7 remains rejected under 112(a) above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/             Primary Examiner, Art Unit 3783